DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “when performing duplex printing, the controller sets one of front and back sides as a first side and sets the other side as a second side, starts printing the first side first and prints the second side after the first side is printed, checks specific area ink quantity as ink quantity to be ejected to a specific area on the first side on the basis of image data of the first side used for printing the first side, determines an ink quantity ratio by dividing the specific area ink quantity by a predetermined solid printing ink quantity, and performs a black conversion process for pixels included in a conversion target range in the image data of the first side when the determined ink quantity ratio is larger than a predetermined reference ink quantity ratio, the specific area is a strip-shaped area including a side edge on upstream side in the conveying direction of the paper sheet on the first side, out of side edges facing each other in a sub-scanning direction, and having a width in the sub-scanning direction, which is a predetermined distance, the conversion target range is a range corresponding to the specific area in the image data of the first side, and the black 
Regarding claims 2-9, for the same reason as discussed above for parent independent claim 1, dependent claims 2-9 also contain(s) allowable subject matter.
The reason for allowance of claim 10 is the inclusion of “when performing duplex printing, setting one of front and back sides as a first side and sets the other side as a second side, starting printing the first side first and printing the second side after the first side is printed, checking specific area ink quantity as ink quantity to be ejected to a specific area on the first side on the basis of image data of the first side used for printing the first side, determining an ink quantity ratio by dividing the specific area ink quantity by a predetermined solid printing ink quantity, and performing a black conversion process for pixels included in a conversion target range in the image data of the first side when the determined ink quantity ratio is larger than a predetermined reference ink quantity ratio, wherein the specific area is a strip-shaped area including a side edge on upstream side in the conveying direction of the paper sheet on the first side, out of side edges facing each other in a sub-scanning direction, and having a width in the sub-scanning direction, which is a predetermined distance, the conversion target range is a range corresponding to the specific area in the image data of the first side, and the black conversion process is a process of converting a pixel to which three color inks, i.e. cyan, magenta, and yellow inks are to be ejected into a pixel to which only black ink is 
The reason for allowance of claim 11 is the inclusion of “when performing duplex printing, the controller sets one of front and back sides as a first side and sets the other side as a second side, starts printing the first side first, determines first ink quantity as ink quantity to be ejected to a first area on the first side on the basis of image data of the first side used for printing the first side, determines second ink quantity as ink quantity to be ejected to a second area as a backside area of the first area on the second side, controls to perform jam prevention printing when the first ink quantity is more than the second ink quantity, and controls to perform normal duplex printing when the first ink quantity is the second ink quantity or less, and when performing the jam prevention printing, the controller determines an absolute value of a difference between the first ink quantity and the second ink quantity, controls the line head to print the first area by the same ink quantity as the absolute value in printing the first side first time, controls the switchback roller pair to switchback the paper sheet after printing the first side so as to return the switched-back paper sheet to the upstream side of the line head, controls next the line head to print the entire second side, controls the switchback roller pair to switchback the paper sheet after printing the second side so as to return the switched-back paper sheet to upstream side of the line head, and controls next the line head to print the remaining area on the first side, and wherein the first area is a strip-shaped area including a side edge on upstream side in the conveying direction of the paper sheet when printing the first side out of side edges facing each other in the sub-scanning direction, and having a width in the sub-scanning direction, which is a 
Regarding claims 12-16, for the same reason as discussed above for parent independent claim 11, dependent claims 12-16 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Taguchi et al. (US 2016/0052309 A1) is considered pertinent to applicant's disclosure and is cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 9, 2021